Ethridge, J.
The Mississippi State Highway Commission appeals from a judgment of the Circuit Court of the First Judicial District of Jones County, in favor of B. B. Ellzey, et al. In this eminent domain proceeding, appellees were awarded by the jury the sum of $36,400 for the taking of 22.43 acres of land for a right of way, and for damages to the remainder of appellees’ tract. This is the second appearance of this cause. In the former case, reported in 237 Miss. 345, 114 So. 2d 769, the jury awarded damages of $39,500, which this Court held were so grossly excessive as to shock the conscience. The cause was reversed and remanded. The facts are fully set out in the former decision.
 After a careful examination of this record, we are of the opinion that the verdict of $36,400 is also *691grossly excessive. No reasonable man, in an impartial and objective search for truth, could find damages in that amount under the facts of this case. Miss. State Highway Comm. v. Taylor, 237 Miss. 847, 116 So. 2d 757 (1959). The prior adjudications in this case apply here. Hence the judgment of the circuit court is reversed and remanded for a new trial, unless within ten days from this date a remittitur in the amount of $11,400 is entered herein, thus reducing the award of total damages to $25,000, together with interest from the date of the judgment of this Court.
Reversed and remanded, unless appellees accept remittitur.
McGehee, G. J., Kyle, Arrington and Rodgers, JJ., concur.